DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III, claims 15, 25, and 26 in the reply filed on January 21, 2021 is acknowledged.  The traversal is on the ground(s) that a) claim 15 distinguishes over the prior art because the WO ‘959 noise reducing element has the open-cell foam ring 9 in addition to the closed-cell foam ring 10 and the US ‘267 reference prefers open-cell polyurethane foam to closed-cell polyolefin foam as the foam noise damper, and b) the method claims have unity of invention with product claim 15 because they are specially adapted to make the claim 15 product.  This is not found persuasive because a) the claim 15 open language reciting that the noise reducing element comprises at least one closed-cell foamed polyolefin material does not exclude the presence of other components in addition to the at least one closed cell foamed polyolefin material, and it is well settled that disclosed examples and preferred embodiments do not teach away from a broader disclosure or nonpreferred embodiments (MPEP 2123), and b) the technical relationship linking product claim 15 to the claimed methods is subject matter that does not distinguish over the prior art as set forth above, below, and in the restriction requirement and therefore does not constitute a special technical feature linking together the inventions (no single general inventive concept linking together the product and methods, MPEP 1850(I-III)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-24 and 27-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. January 21, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to the purported merits of the invention, compares the invention with the prior art, and does not include the alternative of the .  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment filed February 15, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the incorporation by reference to the Italian priority document and to the international application added to page 1 of the specification is improper because it was made subsequent to the March 24, 2017 filing date (filing date of the international application, MPEP 1893.03(b)) of this national stage application (MPEP 608.01(p)(1)(B) last paragraph and 217(II)(G)).
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
The term “soundproof self-sealing tyre” is defined in the specification p. 1 lines 6-11 and the term “layer of airtight elastomeric material” is defined as the conventional inner liner in the specification p. 1 lines 18-20, p. 4 lines 18-19, and p. 28 lines 29-30.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection (the preliminary amendment filed September 18, 2018 was filed subsequent to the March 24, 2017 filing date (filing date of the international application, MPEP 1893.03(b)) of this national stage application and therefore does not form part of the original disclosure (MPEP 608.04(b)).
 	In claim 15 line 8 applicant now recites that the layer of sealing elastomeric composition extends axially “on” at least part of the tread band (which is physically impossible because the tread band is separated from the layer of sealing elastomeric composition by the carcass structure and the layer of airtight elastomeric material), but the original disclosure recites “at” at least a part of the tread band (which from a reading of the original disclosure appears to be meaning that the layer of sealing elastomeric composition extends axially -- in an area radially and axially inward of -- at least a part of the tread band, see for example specification p. 25 lines 14-24).
 	In claim 25 applicant now recites that the tire further comprises a self-supporting film positioned “radially between the layer of sealing elastomeric composition and the noise reducing 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The term “film” in claims 25 and 26 is a relative term which renders the claim indefinite.  The term “film” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no special definition of the term “film” in the specification, the English language meaning of the term “film” in the context of a self-supporting film is a thin layer or sheet but without defining how thick the layer or sheet could be and still qualify as thin (online definition of “film”, Collins English Dictionary - Complete and Unabridged, 12th Edition, HarperCollins Publishers, 2014), and the only guidance the examiner could find in the specification is that in the finished tire the film thickness can be as high as 40 μm (p. 19 lines 25-26), so one of ordinary skill in the art would not know what thickness beyond 40 μm would still qualify as thin in order for the sheet or layer to qualify as a “film”.
One way to overcome the rejection above and in paragraph 11 would be to amend the claims such that in claim 15 line 8 “on at least a part of the tread band” is changed to -- in an area radially and axially inward of at least a part of the tread band -- and claim 25 is rewritten in independent form such that it recites that the tire comprises a self-supporting film positioned on the radially inner surface of the layer of sealing elastomeric composition, the film having a thickness of 40 μm or less, and the that the noise reducing element is on at least a portion of the radially inner surface of the self-supporting film.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Published PCT Application WO 2017/076531 A1 (equivalent to US Patent Application Publication 2020/0254828 A1) having a filing date of August 22, 2016 and a foreign priority date of November 5, 2015 (German PCT has the disclosure of German priority document) in view of Published PCT Application WO 2015/115486 A1 (equivalent to US Patent Application Publication 2016/0347127 A1), US Patent Application Publication 2011/0308705 A1 cited by applicant, Yukawa (7,188,652 B2), Yukawa et al. (7,213,624 B2), Shinmura (7,595,721 B2), and Yukawa et al. (7,681,613 B2).
 	The only difference between the WO ‘531 tire and the claimed tire is that the reference is silent as to whether the noise reducing closed-cell foam material ring (closed-cell foam noise reducing element) comprises polyolefin material (US ‘828 embodiment of Figure 2, paragraphs 0001-0028: carcass insert 6 (carcass structure), profiled tread 1 (tread band), inner layer 7 of an airtight rubber compound (layer of airtight elastomeric material), sealant 8 (layer of sealing elastomeric composition) (which can be based on elastomeric material such as butyl rubber or polyurethane), closed-cell foam material ring 10 (closed-cell foam noise reducing element)), however it is well known in such tires to use polyethylene (one of applicant’s recited polyolefins, specification p. 20 line 17 - p. 21 line 3) as the foam material in order to obtain known advantages such as light weight, controllability of foaming, and durability, as evidenced for example by WO ‘486 (US ‘127 paragraph 0049), US ‘705 (paragraph 0054), Yukawa (col. 4 lines 5-29), Yukawa et al. ‘624 (col. 3 lines 3-22), Shinmura (col. 2 line 48 - col. 3 line 2), and Yukawa et al. ‘613 (col. 2 line 62 - col. 3 line 22); it would therefore have been obvious to one of ordinary skill in the art in the above tire to use polyethylene as the foam material in order to obtain known advantages such as light weight, controllability of foaming, and durability. Note that the data in the specification do not constitute a convincing showing of unexpected results at least because they are not commensurate in scope with the scope of the claimed invention and/or they are not unexpected in view of the prior art.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Published PCT Application WO 2015/149959 A1 cited by applicant (equivalent to US Patent Application Publication 2017/0015146 A1) in view of Published PCT Application WO 2015/115486 A1 (equivalent to US Patent Application Publication 2016/0347127 A1), US Patent Application Publication 2011/0308705 A1 cited by applicant, Yukawa (7,188,652 B2), Yukawa et al. (7,213,624 B2), Shinmura (7,595,721 B2), and Yukawa et al. (7,681,613 B2).
 	The only difference between the WO ‘959 tire and the claimed tire is that the reference is silent as to whether the closed cell foam ring in the sound-absorbing ring (noise reducing element comprising at least one closed-cell foamed material) comprises polyolefin material (US ‘146 embodiment of Figures 1-2, paragraphs 0001-0028: sound-absorbing ring comprising closed cell foam ring 10 and open cell foam ring 9, self-sealing sealant layer 8 (which can be based on elastomeric material such as butyl rubber or polyurethane) on finished tire of conventional construction comprising carcass insert 6 (carcass structure), profiled tread 1 (tread band), inner layer 7 of an airtight rubber compound (layer of airtight elastomeric material) (finished tire = vulcanized and molded tire)), however it is well known in such tires to use polyethylene (one of applicant’s recited polyolefins, specification p. 20 line 17 - p. 21 line 3) as the foam material in order to obtain known advantages such as light weight, controllability of foaming, and durability, as evidenced for example by WO ‘486 (US ‘127 paragraph 0049), US ‘705 (paragraph 0054), Yukawa (col. 4 lines 5-29), Yukawa et al. ‘624 (col. 3 lines 3-22), Shinmura (col. 2 line 48 - col. 3 line 2), and Yukawa et al. ‘613 (col. 2 line 62 - col. 3 line 22); it would therefore have been obvious to one of ordinary skill in the art in the above tire to use polyethylene as the foam material in order to obtain known advantages such as light weight, controllability of foaming, and durability. Note that the data in the specification do not constitute a convincing showing of unexpected results at least because they are .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application 10 2007 028 932 A1 in view of US Patent Application Publication 2005/0086823 A1, US Patent Application Publication 2011/0308705 A1 cited by applicant, Yukawa (7,188,652 B2), Yukawa et al. (7,213,624 B2), Shinmura (7,595,721 B2), and Yukawa et al. (7,681,613 B2).
 	The only difference between the DE ‘932 tire and the claimed tire is that the reference does not disclose the sound absorbing foam ring (foam noise reducing element) as comprising at least one closed-cell polyolefin material (embodiment of Figure 1, translation paragraphs 0001-0014: carcass insert 6 (carcass structure), profiled tread 1 (tread band), inner layer 7 of an airtight rubber mixture (layer of airtight elastomeric material), sealant 8 (layer of sealing elastomeric composition) (which can be based on elastomeric material such as butyl rubber or polyurethane), sound-absorbing foam ring 9 (foam noise reducing element)), however US ‘823 teaches to use a closed-cell polyolefin foam as such sound-absorbing foam in order to obtain fire retardance and inhibit water absorption while achieving sufficient sound absorption (paragraphs 0007 and 0048-0177, especially 0128-0151) and it is well known that such closed-cell polyolefin foam is suitable as a tire noise reducing element as evidenced for example by US ‘705 (paragraph 0054), Yukawa (col. 4 lines 5-29), Yukawa et al. ‘624 (col. 3 lines 3-22), Shinmura (col. 2 line 48 - col. 3 line 2), and Yukawa et al. ‘613 (col. 2 line 62 - col. 3 line 22); it would therefore have been obvious to one of ordinary skill in the art in the above tire to use a closed-cell polyolefin foam as the sound-absorbing foam in order to obtain fire retardance and inhibit water absorption while achieving sufficient sound absorption. Note that the data in the specification do not constitute a convincing showing of unexpected results at least because they are not commensurate in scope with the scope of the claimed invention and/or they are not unexpected in view of the prior art.
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Published PCT Application WO 2017/076531 A1 (equivalent to US Patent Application Publication 2020/0254828 A1) having a filing date of August 22, 2016 and a foreign priority date of November 5, 2015 (German PCT has the disclosure of German priority document) in view of Published PCT Application WO 2015/115486 A1 (equivalent to US Patent Application Publication 2016/0347127 A1), US Patent Application Publication 2011/0308705 A1 cited by applicant, Yukawa (7,188,652 B2), Yukawa et al. (7,213,624 B2), Shinmura (7,595,721 B2), and Yukawa et al. (7,681,613 B2) as applied to claim 15 above, and further in view of Published PCT Application WO 2011/064698 A1 cited by applicant.
 	WO ‘698 teaches to provide a thermoplastic polyamide self-supporting film having a thickness in the finished tire of preferably about 5-25 μm on the radially inner surface of such tire sealant layers in order to improve the tire’s self-sealing property and to facilitate manufacturing (embodiment of Figure 1, p. 3 line 4 - p. 26 line 26); it would therefore have been obvious to one of ordinary skill in the art to provide in the above tire a self-supporting film having a thickness in the finished tire of about 5-25 μm on the radially inner surface of the tire sealant layer in order to improve the tire’s self-sealing property and to facilitate manufacturing.
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Published PCT Application WO 2015/149959 A1 cited by applicant (equivalent to US Patent Application Publication 2017/0015146 A1) in view of Published PCT Application WO 2015/115486 A1 (equivalent to US Patent Application Publication 2016/0347127 A1), US Patent Application Publication 2011/0308705 A1 cited by applicant, Yukawa (7,188,652 B2), Yukawa et al. (7,213,624 B2), Shinmura (7,595,721 B2), and Yukawa et al. (7,681,613 B2) as applied to claim 15 above, and further in view of Published PCT Application WO 2011/064698 A1 cited by applicant.
WO ‘698 teaches to provide a thermoplastic polyamide self-supporting film having a thickness in the finished tire of preferably about 5-25 μm on the radially inner surface of such tire sealant layers in order to improve the tire’s self-sealing property and to facilitate manufacturing (embodiment of Figure 1, p. 3 line 4 - p. 26 line 26); it would therefore have been obvious to one of ordinary skill in the art to provide in the above tire a self-supporting film having a thickness in the finished tire of about 5-25 μm on the radially inner surface of the tire sealant layer in order to improve the tire’s self-sealing property and to facilitate manufacturing.
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application 10 2007 028 932 A1 in view of US Patent Application Publication 2005/0086823 A1, US Patent Application Publication 2011/0308705 A1 cited by applicant, Yukawa (7,188,652 B2), Yukawa et al. (7,213,624 B2), Shinmura (7,595,721 B2), and Yukawa et al. (7,681,613 B2) as applied to claim 15 above, and further in view of Published PCT Application WO 2011/064698 A1 cited by applicant.
 	WO ‘698 teaches to provide a thermoplastic polyamide self-supporting film having a thickness in the finished tire of preferably about 5-25 μm on the radially inner surface of such tire sealant layers in order to improve the tire’s self-sealing property and to facilitate manufacturing (embodiment of Figure 1, p. 3 line 4 - p. 26 line 26); it would therefore have been obvious to one of ordinary skill in the art to provide in the above tire a self-supporting film having a thickness in the finished tire of about 5-25 μm on the radially inner surface of the tire sealant layer in order to improve the tire’s self-sealing property and to facilitate manufacturing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over new claim 15 of copending Application No. 16/994,286 in view of Published PCT Application WO 2017/076531 A1 (equivalent to US Patent Application Publication 2020/0254828 A1) having a filing date of August 22, 2016 and a foreign priority date of November 5, 2015 (German PCT has the disclosure of German priority document) and German Patent Application 10 2007 028 932 A1. See paragraphs 17 and 19 above: it would have been obvious to one of ordinary skill in the art to provide the copending claim 1 tire with the basic sealant tire structure exemplified in WO ‘531 and DE ‘932 (carcass insert 6 (carcass structure), profiled tread 1 (tread band), inner layer 7 of an airtight rubber mixture (layer of airtight elastomeric material), sealant 8 (layer of sealing elastomeric composition) (which can be based on elastomeric material such as butyl rubber or polyurethane)) in order to provide the tire with a self-sealing property. Note that the copending claim 1 “inner surface of the tire” is not required to be the inner liner and so does not exclude the inner sealant layer surface from being part of the “inner surface of the tire”.
This is a provisional nonstatutory double patenting rejection.
Claims 25 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over new claim 15 of copending Application No. 16/994,286 in view of Published PCT Application WO 2017/076531 A1 (equivalent to US Patent Application Publication 2020/0254828 A1) having a filing date of August 22, 2016 and a foreign priority date of November 5, 2015 (German PCT has the disclosure of German priority document) and German Patent Application 10 2007 028 932 A1 as set forth in paragraph 24 above, and further in view of Published PCT Application WO 2011/064698 A1 cited by applicant. See paragraphs 20 and 22 above: it would have been obvious to one of ordinary skill in the art to provide the copending claim 1 tire with the basic sealant tire structure exemplified in WO ‘531 and DE ‘932 (carcass insert 6 (carcass structure), profiled tread 1 (tread band), inner layer 7 of an airtight rubber mixture (layer of airtight elastomeric 
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Published PCT Application WO 2015/092574 A1 also discloses providing a thermoplastic self-supporting film on the inner surface of a sealant layer. Yukawa (7,188,652 B2) already applied above further discloses the advantageous closed cell foam property of relative water impermeability compared to open cell foam, and Caccia et al. (3,921,689) further discloses the advantageous closed cell foam property of airtightness compared to open cell foam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             March 11, 2021